DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the IDS filed 10/10/2019.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed 7/25/2019 has been considered.
Allowable Subject Matter
Claims 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, the prior art of the record does not anticipate or make obvious the applicant’s system as claimed in the amendments filed 7/25/2019.
Takai, US PGPub 2017/0200626 A1, shows a carrier buffering device and buffering method.  Fig. 9 below shows the system.  In [0058] the structure is shown to be a local vehicle 10 which travels along a pair of traveling rails 8,8.  The local vehicle communicates with a buffer controller 22.  Though Takai fails to show the system of buffering as in the instant application, i.e. providing stop indicators, through use of deviation amounts with the stop and transfer protocol as in lines 10-42 of claim 5.

    PNG
    media_image1.png
    726
    550
    media_image1.png
    Greyscale


Regarding claim 8, the prior art of the record does not anticipate or make obvious the applicant’s method as claimed in the amendments filed 7/25/2019.
Takai, US PGPub 2017/0200626 A1, shows a carrier buffering device and buffering method.  Fig. 9 below shows the system.  In [0058] the structure is shown to be a local vehicle 10 which travels along a pair of traveling rails 8,8.  The local vehicle communicates with a buffer controller 22.  Though Takai fails to show the method of .

    PNG
    media_image1.png
    726
    550
    media_image1.png
    Greyscale



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

a.	Murata et al., US PGPub 2009/0238664 A1, was cited for showing a storing apparatus and transporting system with storage.  Fig 6 shows a transporting system. Fig. 8 shows the complimentary control process. 
b.	Wilby et al., US PGPub 2017/0005019 A1 shows a semiconductor wafer processing method and apparatus.  Fig. 3 shows a transporting system though it is concerned about temperature control systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805. The examiner can normally be reached M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812